Citation Nr: 1335650	
Decision Date: 11/04/13    Archive Date: 11/13/13

DOCKET NO.  05-26 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU).

2.  Entitlement to an increased rating for service-connected myositis of the cervical, dorsal, and lumbar spine, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active military service from January 1967 to January 1970.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from July 2003 and February 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  In the July 2003 decision, the RO denied the Veteran's claim for an increased rating for his service-connected myositis of the cervical, dorsal, and lumbar spine.  By the February 2008 rating decision, the RO denied the Veteran's claim for a TDIU.

The Board remanded the Veteran's case most recently in June 2013 for further evidentiary development and adjudication.  In the remand, the Board instructed the agency of original jurisdiction (AOJ) to provide the Veteran with VA examination and then re-adjudicate the claims.  The AOJ scheduled the Veteran for VA examinations, which were conducted in July 2013.  The AOJ then issued the Veteran a supplemental statement of the case in August 2013 in which it again denied the claims.  Thus, as to the issue decided herein, there has been compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in January 2012.  A transcript of the hearing has been associated with the Veteran's claims file.

The decision below addresses the Veteran's claim for entitlement to a TDIU.  Adjudication of the remaining claim on appeal is deferred pending completion of the development sought in the remand that follows the decision.
FINDING OF FACT

The Veteran's service-connected disabilities are as likely as not of such nature and severity as to prevent him from securing or following substantially gainful employment.


CONCLUSION OF LAW

The criteria for an award of TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

A total disability rating for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disability.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2013).  This is so provided the unemployability is the result of a single service-connected disability ratable at 60 percent or more, or the result of two or more service-connected disabilities, where at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Here, the Veteran has been awarded service connection for anxiety disorder, rated as 70 percent disabling; myositis of the cervical, dorsal, and lumbar spine, rated as 10 percent disabling; residuals of right ankle injury, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; and hearing loss in the right ear, rated as noncompensably disabling.  The Veteran's combined disability rating is 80 percent.

Given the 70 percent rating for anxiety disorder and his overall rating of 80 percent, the Veteran meets the criteria for consideration for entitlement to TDIU on a schedular basis because the ratings satisfy the percentage requirements of 38 C.F.R. § 4.16(a).  Even so, it must be found that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

Consequently, the Board must determine whether the Veteran's service-connected disabilities combine to preclude him from engaging in substantially gainful employment (work that is more than marginal, which permits the individual to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The fact that a Veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the Veteran, because of service-connected disability, is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  An inability to work due to advancing age may not be considered.  38 C.F.R. §§ 3.341(a), 4.19 (2013).  In making its determination, VA considers such factors as the extent of the service-connected disability, and employment and educational background.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(b), 4.19.  

The Veteran asserts that his service-connected disabilities prevent him from engaging in substantially gainful employment, particularly in his usual occupational field as an electrician.  Information concerning the Veteran's employment history indicates that he was employed as an electrician for many years after military service, until his retirement in 2006.  He states that he had to take medical retirement from the electrical company for which he worked because he was unable to continue his work due to his psychiatric and orthopedic problems.  The evidence also reflects that the Veteran completed high school but did not obtain further education.

The Board acknowledges that there are conflicting opinions of record as to the effect of the Veteran's service-connected disabilities-anxiety disorder; myositis of the cervical, dorsal, and lumbar spine; residuals of right ankle injury; tinnitus; and hearing loss in the right ear-on his ability to maintain employment.  In that connection, the Board first acknowledges that the Veteran has submitted multiple statements from private physicians, including statements dated in July 2007, September 2008, March 2010, and September 2012, noting that the Veteran is "totally and permanently disabled."  However, in their statements, the Veteran's private physicians attribute his unemployability not only to service-connected disabilities, but also to non-service-connected disorders such as coronary artery disease, venous stasis, and diabetes mellitus.  Further, in the July 2013 orthopedic examination of the Veteran's thoracolumbar spine, the examining physician opined that the Veteran should be able to maintain sedentary work.  However, this opinion was based solely on the effect his service-connected myositis has on his ability to work and did not consider the effect that his other service-connected disabilities have on his overall employability.

Pursuant to the Board's June 2013 remand, the Veteran underwent a general medical examination and a separate psychiatric examination.  The July 2013 VA examiners considered the effects of the Veteran's service-connected disabilities on his employability.  The general medical examiner conducted physical evaluation of the Veteran and concluded that "it is less likely that he will be able to engage in any gainful activities/employment secondary to his service connected conditions."  Similarly, the VA psychiatric examiner evaluated the Veteran's mental status and concluded that his service-connected physical disorders "result in severe depression and virtually total impairment both socially and occupationally."  In addition, the Veteran has stated to VA on multiple occasions, including at his January 2012 hearing, that he is unable to work due to his service-connected disabilities.  

After having reviewed the record and weighing the evidence both in support of and against the claim, the Board finds that the evidence is in relative equipoise as to whether the Veteran's service-connected disabilities combine to render him unemployable.  In this regard, the Board acknowledges the July 2013 VA orthopedic examiner's opinion that the Veteran is able to perform sedentary work.  However, the Board notes that this opinion takes into account only the Veteran's service-connected back disorder and does not consider the combined effect of all of his service-connected disabilities on his ability to work.  Further, the record indicates that the Veteran has several significant non-service-connected disabilities.  However, the VA general medical and psychiatric examiners' findings, as set forth in the July 2013 VA examination reports, both provide competent and comprehensive opinions in support of the Veteran's claim.  Thus, as there is probative evidence both for and against the claim in this case, the Board finds the evidence to be in equipoise with respect to whether the Veteran's service-connected disabilities preclude him from obtaining and retaining substantially gainful employment.  When reasonable doubt is resolved in the Veteran's favor, the Board finds that his service-connected disabilities are as likely as not of such nature and severity as to prevent him from securing or following substantially gainful employment.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2013); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Therefore, entitlement to a TDIU is warranted.


ORDER

Entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU) is granted, subject to the regulations governing the payment of monetary benefits.


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claim for an increased rating for his service-connected myositis of the cervical, thoracic, and lumbar spine.

Regarding his claim for an increased rating for his service-connected myositis of the cervical, thoracic, and lumbar spine, the Veteran contends that his symptoms are worse than is recognized by the assigned 10 percent disability rating.  

A review of the Veteran's claims file reflects that he has been provided multiple VA examinations, most recently in November 2012 and July 2013, to assess the severity of his myositis of the spine.  In addition, the Veteran has sought ongoing treatment with VA and private treatment providers for complaints of pain in his neck and back.  Report of a March 2005 VA examination reflects that the examiner found specifically that the Veteran's degenerative disc disease of the cervical and thoracolumbar spine was not related to his service-connected myositis and was instead due to his advancing age.  However, the Veteran has also submitted private physicians' statements, dated in July 2003 and June 2005, which indicate that his current back problems, including sacroiliac syndrome and sciatica, are linked to his service-connected myositis.  Private records reflect treatment in 2005 for a diagnosis of sacroiliac syndrome with sciatica.  In addition, a private EMG study conducted in May 2007 found the Veteran to have left S1 radiculopathy.  He similarly complained of decreased sensation to the lower extremities bilaterally, as well as pain radiating into his right leg, at a July 2007 VA examination.  At a January 2010 private treatment visit, the Veteran was diagnosed with osteomyelitis, a diagnosis that was confirmed at a May 2011 VA examination.  At that time, the Veteran was also diagnosed with degenerative disc disease of the cervical, thoracic, and lumbar spine.

Report of the November 2012 examination reflects that the examiner diagnosed the Veteran with lumbosacral strain, herniated discs in the lumbosacral spine, and degenerative joint disease of the lumbosacral spine.  The Veteran complained of low back pain that radiated to his right leg and ankle.  The examiner conducted range-of-motion testing of the Veteran's thoracolumbar spine and found him to have tenderness to palpation and guarding and muscle spasm that did not cause abnormal gait or spinal contour.  The examiner also found the Veteran to display normal sensory testing but reduced muscle strength and deep tendon reflexes in the lower extremities, as well as positive straight-leg raising test on the right and mild numbness in the lower extremities bilaterally  The examiner diagnosed the Veteran with moderate radiculopathy involving the sciatic nerve on the right.

Pursuant to the Board's June 2013 remand, the Veteran again underwent VA examination in July 2013. At that time, the examiner diagnosed the Veteran with degenerative disc disease of the thoracolumbar spine.  The examiner acknowledged the Veteran's report of experiencing constant lower back pain; however, he denied any flare-ups or incapacitating episodes.  The Veteran also complained of occasional cervical spine pain but denied radiating pain into his arms or legs.  He did complain of numbness in the feet and stated that the pain interfered with his ability to walk, stand, lift, and do housework.  Range-of-motion testing of the thoracolumbar spine found the Veteran to have forward flexion to 70 degrees without pain or any additional limitation on repetitive motion.  No tenderness to palpation, muscle spasm, or guarding was noted, and muscle strength testing was normal in the lower extremities bilaterally.  Sensory examination was similarly normal in the lower extremities bilaterally, and the examiner found the Veteran to have no signs or symptoms of radiculopathy.  No neurological abnormalities were noted, and the examiner responded "No" when asked if the Veteran experienced intervertebral disc syndrome of the thoracolumbar spine.  Radiological evaluation conducted at the time showed moderate degenerative disc disease with partial fusion at L5-S1 and mild to moderate facet osteoarthrosis.

The Board notes that when evaluating musculoskeletal disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination is demonstrated.  See 38 C.F.R. §§ 4.40, 4.45 (2013); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); Johnson v. Brown, 9 Vet. App. 7 (1996).  In VA Fast Letter 06-25 (November 29, 2006), VA's Compensation & Pension (C&P) Service noted that to properly evaluate any functional loss due to pain, examiners, at the very least, should undertake repetitive testing (to include at least three repetitions) of the joint's or spine's range of motion, if feasible.  It was determined that such testing should yield sufficient information on any functional loss due to an orthopedic disability.

Additionally, where the record does not adequately reveal the current state of the claimant's disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (where the appellant complained of increased hearing loss two years after his last audiology examination, VA should have scheduled the appellant for another examination).  In this case, the Board notes that the examiners properly conducted evaluation of the condition of the Veteran's thoracolumbar spine at the time of the November 2012 and July 2013 VA examinations but notes that no evaluation of the Veteran's cervical spine was done at that examination, despite a clear directive in both the June 2012 and June 2013 Board remands to do so.  

Further, the Board notes that once VA undertakes the effort to provide an examination, even if not statutorily obligated to do so, it must provide an adequate one.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007), citing Barr, 21 Vet. App. at 311; see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").  In addition, the evidence of record is not clear as to the extent to which the Veteran's current cervical and thoracolumbar spine problems are due solely to his service-connected myositis.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (establishing that, where an examiner is unable to distinguish the symptoms of a service-connected disability from non-service-connected manifestations, all the manifestations will be considered part of the service-connected disability). 

The Board further notes that the Veteran has complained on multiple occasions, including at the November 2012 VA examination, that his back disability causes radiating pain in his lower extremities.  At that time, he was diagnosed with radiculopathy of the right lower extremity.  In addition, the Veteran was diagnosed with left lower extremity radiculopathy following a May 2007 EMG study.  The Board acknowledges that the General Rating Formula for Diseases and Injuries of the Spine contemplates rating disabilities of the spine with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  The rating criteria, however, also allow for separate ratings for neurological abnormalities related to or caused by the spine disability.  In this case, the Veteran has been noted to complain of radiating pain into his legs and has been diagnosed with, variously, radiculopathy of the right and left lower extremity.  However, no VA examiner has addressed whether any such problem is due to his service-connected myositis.  To the contrary, the July 2013 VA examiner noted no such complaints and offered no discussion as to the presence or etiology of any earlier complained-of radiating pain or other neurological symptomatology.

The Board thus finds that, in light of the above, another VA examination is needed to provide current findings with respect to the Veteran's myositis of the cervical, thoracic, and lumbar spine.  A remand is required to have an examiner supplement the record with a report regarding the current severity of the Veteran's disability.  The examination must consider both the thoracolumbar and cervical spine, as well as any neurological or other complications traceable to the Veteran's service-connected myositis, as described above.  Under these circumstances, the Veteran should be scheduled for examination at an appropriate VA medical facility.  See 38 U.S.C.A. § 5103A.

In view of the foregoing, the case is REMANDED for the following action:

1.  The Veteran must be scheduled for VA examination and notified that failure to report to any scheduled examination, without good cause, could result in a denial of his claim.  See 38 C.F.R. § 3.655(b) (2013).  

Myositis examination-The entire claims file, to include a complete copy of this remand, must be made available to the examiner designated to examine the Veteran.  All appropriate tests and studies must be accomplished, and all clinical findings must be reported in detail.

The examiner must conduct a thorough examination of both the cervical and thoracolumbar spine.  Clinical findings must include whether, during the examination, there is objective evidence of pain on motion of the Veteran's cervical or thoracolumbar spine (if pain on motion is present, the examiner must indicate at which point pain begins); weakness, excess fatigability, and/or incoordination associated with the Veteran's cervical or thoracolumbar spine; and whether, and to what extent, the Veteran experiences functional loss due to pain and/or any of the other symptoms noted above during flare-ups or with repeated use.  The examiner must equate such functional losses to additional degrees of limited motion (beyond that shown clinically).

Note:  To properly evaluate any functional loss due to pain, C&P examiners, as per C&P Service policy, must at the very least undertake repetitive testing (to include at least three repetitions) of the cervical and thoracolumbar spine's range of motion.  See VA Fast Letter 06-25 (Nov. 29, 2006).  Loss of motion, whether clinically shown, or estimated based on functional impairment, must be described for the cervical and thoracolumbar spine.

The examiner must provide a detailed account of all manifestations of the service-connected myositis of the cervical, thoracic, and lumbar spine found to be present.  The examiner must distinguish between any symptomatology associated with the myositis and that associated with any non-service-connected cervical or thoracolumbar spine disability.  If no such differentiation is possible, the examiner must so state and provide an explanation for this conclusion.

The examiner must also identify any neurological impairment associated with the Veteran's cervical, thoracic, and lumbar myositis, addressing in particular the Veteran's complaints of pain radiating into his legs and the findings of left lower extremity radiculopathy following the May 2007 EMG study and right lower extremity radiculopathy at the November 2012 VA examination.  Any necessary diagnostic testing must be accomplished.  If neurological impairment is identified, the level of impairment and the particular peripheral nerve(s) affected, or seemingly affected, must be reported.  The level of nerve impairment for each such nerve must be equated with "mild," "moderate," "moderately severe," or "severe" disability.  (If additional examination is required by a specialist to address any question, such examination should be scheduled.)  If no neurologic impairment is found, or if any diagnosed neurologic disorder is found not to be related to service-connected disability, the examiner must thoroughly explain the Veteran's previous history of radiating pain and whether any previous clinical findings suggested radiculopathy due to myositis.

The examiner must thoroughly review the Veteran's claims file, to include a copy of this remand.  Well-reasoned opinions must be provided with a detailed explanation for all conclusions reached by the reviewers.  Citations to the record or relevant medical principles should be included as necessary to explain the opinions, and a complete rationale should be given for all opinions and conclusions expressed. 

2.  The adjudicator must ensure that all examination reports comply with this remand and the questions presented in the examination request.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

3.  After completing the requested actions and any additional notification and/or development deemed warranted, the claim remaining on appeal must be adjudicated in light of all pertinent evidence and legal authority.  If any benefit sought is not granted, the Veteran must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response before the claims file is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


